DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 9, 13-24 and 41-44 in the reply filed on June 7, 2021 is acknowledged.

Claim Objections
1.	Claims 1-5, 9, and 13-24 are objected to because of the following informalities:  Claim 1 recites a cartridge comprising (a) a first plurality of reservoirs and (c) an arrangement of a plurality of these dilution series into QC blocks.  However, no (b) is recited, rendering (c) premature.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(s) 1-5, 9, 13-24, and 41-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stern et al.
	The claims are drawn to a cartridge for performing antimicrobial susceptibility testing (AST) of microorganisms derived from human samples and/or quality control (QC) microorganisms, comprising: (a) a first plurality of reservoirs comprising at least 8, 10, 12, 14, 16, 18, 20, 22 or 25 different antimicrobials, a plurality of antimicrobials being present at a plurality of different amounts or concentrations across different reservoirs, thereby defining a dilution series; and (c) an arrangement of a plurality of these dilution series into “QC blocks,” such that each block comprises a plurality of antimicrobials that may utilize the same QC microorganism.
	Stern et al (US Publication 2017/0211121) disclose of a cartridge for performing antimicrobial susceptibility testing (AST) of microorganisms derived from human samples and/or quality control (QC) microorganisms.  (See paragraph 0007).  The method includes steps of incubating a liquid suspension of microorganisms in a cartridge including a plurality of chambers, each chamber containing one or more antimicrobials, comprising a first plurality of reservoirs comprising at least 8 different antimicrobials, a plurality of antimicrobials being present at a plurality of different amounts or concentrations across different reservoirs, thereby defining a dilution series.  (See paragraph 0030).  Figures 16-23 are graphs comparing sensitivities for a plurality of antimicrobials for a chemically sensitive E. coli strain (QC 25922) and a clinically relevant antimicrobial resistant strain (clinical).  The antimicrobials used are Imipenem (Fig 16), Ampicillin (Fig 17), Ceftazidime (Fig 18), Gentamicin (Fig 19), Levofloxacin (Fig 20), Trimethoprim/Sulfa (Fig 21), Ciprofloxacin (Fig 22) and Cetriaxone (Fig 23).  

	Applicants specification (paragraph 0140) defines “QC blocks” as “may be inoculated with a different QC organism for QC testing.”
	As the cartridge disclosed by Stren is capable of being inoculated with a different QC organism for QC testing, the disclosure of Stern is deemed to anticipate each and every limitation of the instantly filed claims.

 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 12, 2021